NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
MICHAEL DUEWAN PAIT,
Petitioner,
v. -
OFFICE OF PERSONNEL MANAGEMENT,
Respondent. `
2010-3159
Petition for review of the Merit Syste1ns Protection
Board in case no. PH0831100241-I-1.
ON MOTION
ORDER
Upon consideration of the Office of Personne1 Man-
agement’s revised motion for a 10-day extension of time,
until September 30, 2010, to file its brief,
IT ls ORDERED THAT:
(1) The motion is granted
(2) Al1 other pending motions are moot.

PAIT V. OPM 2
FOR THE CoURT
SEP 2 2 mm f /s/ J an Horba1_\;
Date Jan Horba1y
C1erk
cc: Michae1 Duewan Pait
Jessica R. Toplin, Esq.
521 u.s. ccu\JfJHPPzALs ron
we renew consult
SEP 22 2010
JANHORBALY -
t CLERK ~